DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 03/14/2022 have been entered. Claims 12-26 are pending in the application, claims 19-26 are new. The 112(b) rejections previously set forth are withdrawn in view of the arguments and amendment.
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument’s arguments that Allen fails to teach a predetermined value, Allen teaches dilution means adjusts in response to changes in the flow rate of the gel, and as the flow rate varies which varies with the gel pressure, and maintains a constant pressure difference between the water pressure inlet and the gel pressure inlet, and the mixing valve maintains a substantially constant pressure difference between the water pressure in the inlet 354 and the gel pressure in the gel inlet 356, including the differential pressure at the valve, such that a mixed waste fluid at a ratio of the first waste fluid to the second waste fluid determined by comparison of the measured property or properties of the second waste fluid to a predetermined value (the pressure and flow rate of the gel (second fluid) are used to control the mixing valve, implying the pressure and flow rate would need to be with at least a target range, or a predetermined value.
Alternatively, Yale teaches controlling a slurry stream formed by mixing two or more different fluid streams ([0002]), the fluid content of the mixture is controlled to control a rheological property of the mixture ([0014-0016]), mixed stream generated by combining streams 102, 104, and 108 ([0060]), the streams mixed based on equations ([0058-0064]), the ratio of mixing of sources may be controlled based, at least in part, on a real-time measurement of average particle size, particle size distributions, or rheology of one or more sources (properties of the second waste fluid), or the resulting mixture ([0018-0020]), the techniques are applicable to multiple operations ([0066]), the determination of the optimum rheological behavior made using the equations ([0090-0092]), providing a predetermined value.
 
Election/Restriction
Applicants affirmed election without traverse of Group II claims 12-18 without travers in the reply filed on 03/14/2022 is acknowledged, claims 1-11 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Collins (2021/0040803).
With respect to claim 12, Collins teaches automated drilling fluid system and methods for real time analysis and treatment of drilling fluid to be injected into a well (system for processing one or more waste fluids), where the fluid is blended ([0014]), inlet 1 (Fig. 1, [0020], an input for a second fluid), incoming fluid is analyzed by a diagnostic unit that takes measurements of the viscosity and other qualities of the fluid, including pressure and flow rate (one or more sensor capable of measuring one or more properties, including viscosity, of the second waste fluid), controller 21 determines appropriate additives prior to mixing ([0022-0027]), and based on the desired qualities of the blended fluid the controller determines the amount of additives appropriate to the instant pressure and flow rate of incoming fluid ([0023]), additives added through injection openings ([0024], Fig.1, injection openings 33, a first input, additives interpreted as a first fluid, see MPEP 2115, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims), drilling fluid and additives are blended in blending area 6 ([0024-0028], one or more mixing device capable of mixing to provide a mixed fluid at a ratio determined by comparison of the measured property or properties of the second fluid to a predetermined value, controller determines ratios  based on instructions and data from diagnostic unit, [0023]).
With respect to claim 13, the system of claim 12 is taught above. Collins further teaches a first storage tank capable of storing the first fluid (totes 31); and a second storage tank capable of storing the second fluid (Fig. 1 illustrates at tank leading to input 1). 
With respect to claim 14, the system of claim 12 is taught above. Collins teaches the one or more properties of the second waste fluid comprise: a viscosity of the second waste fluid ([0022-0027]).
With respect to claim 18, the system of claim 12 is taught above. Collins teaches blended fluid is provided to a high-pressure pump for injection into a well ([0017, 0027], Fig. 1, a pump positioned to receive the mixed waste fluid and having a motive force capable of injecting the mixed waste fluid into a disposal well).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 14, 15, 16, 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5,426,137), in view of Yale (WO 2012/082216).
With respect to claim 12, Examiner notes a material worked upon by a structure being claimed does not impart patentability (MPEP  §  2115), as such the recited waste fluid will be treated as a fluid. Allen teaches an apparatus and method for mixing fluids for well treatment to control viscosity of a gel (title, abstract), used in the preferred embodiment for mixing and hydrating a polymer and producing a gel used in treating subterranean wells, but which may be used to mix any two fluids, for example, drilling muds (col 5 lines 32-44) a system for processing one or more fluids, with dilution means 350 for mixing water with concentrated gel and producing a diluted gel, connected to water supply 98 (a first input capable of receiving a first fluid having a first viscosity), and outlet 344 of hydration tank 286 (a second input capable of receiving a second fluid having a second viscosity that is higher than the first viscosity, col 18 line 67 – col 19 line 44); dilution means adjusts in response to changes in the flow rate of the gel, and as the flow rate varies which varies with the gel pressure, and maintains a constant pressure difference between the water pressure inlet and the gel pressure inlet, one or more sensor capable of measuring one or more properties of the second fluid;  in a preferred embodiment dilution means is a mixing valve (col 19 lines 13-15), diluted working strength gel is discharged from the dilution means, and a controller generates a signal based on the flow of gel to the dilution means to achieve the desired consistency, through metering pump 404, the mixing valve maintains a substantially constant pressure difference between the water pressure in the inlet 354 and the gel pressure in the gel inlet 356, one or more mixing device capable of mixing the first fluid and the second fluid to provide a mixed fluid at a ratio determined by the measured property or properties of the second fluid (measured properties include the differential pressure at the valve, the level in the hydration tank, or the flow rate of the gel, col 21 line 14 - 30 col 22 line 66). 
Applicant amended to require the one or more mixing device capable of mixing the first waste fluid and the second waste fluid to provide a mixed waste fluid at a ratio of the first waste fluid to the second waste fluid determined by comparison of the measured property or properties of the second waste fluid to a predetermined value.
Allen teaches dilution means adjusts in response to changes in the flow rate of the gel, and as the flow rate varies which varies with the gel pressure, and maintains a constant pressure difference between the water pressure inlet and the gel pressure inlet, and the mixing valve maintains a substantially constant pressure difference between the water pressure in the inlet 354 and the gel pressure in the gel inlet 356, including the differential pressure at the valve, such that a mixed waste fluid at a ratio of the first waste fluid to the second waste fluid determined by comparison of the measured property or properties of the second waste fluid to a predetermined value (the pressure and flow rate of the gel (second fluid) are used to control the mixing valve, implying the pressure and flow rate would need to be with at least a target range, or a predetermined value.
Alternatively, Yale teaches controlling a slurry stream formed by mixing two or more different fluid streams ([0002]), the fluid content of the mixture is controlled to control a rheological property of the mixture ([0014-0016]), mixed stream generated by combining streams 102, 104, and 108 ([0060]), the streams mixed based on equations ([0058-0064]), the ratio of mixing of sources may be controlled based, at least in part, on a real-time measurement of average particle size, particle size distributions, or rheology of one or more sources (properties of the second waste fluid ), or the resulting mixture ([0018-0020]), the techniques are applicable to multiple operations ([0066]), the determination of the optimum rheological behavior made using the equations ([0090-0092]), providing a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Yale’s control systems and methods as according to Yale, when the above conditions of solids control and rheological control are met, backfill can be placed correctly, water consumption can be optimal, subsidence can be prevented ([0057]), and a frictional pressure loss of the mixture can be controlled through a pipe or a wellbore. 
With respect to claim 13, the system of claim 12 is taught above. Allen further teaches a first storage tank capable of storing the first fluid (water supply 98); and a second storage tank capable of storing the second fluid (tank 286). 
With respect to claim 14, the system of claim 12 is taught above. Allen teaches the mixing valve maintains a substantially constant pressure difference between the water pressure in the inlet 354 and the gel pressure in the gel inlet 356, and a viscosity control system comprising viscometer 402 and control means 60, allowing the viscosity of the gel at the discharge connection 400 to be adjusted (col 21 liens 54-69); Yale teaches the fluid content of the mixture is controlled to control a rheological property of the mixture ([0014-0016]), the ratio of mixing of sources controlled at least in part on rheology of one or more sources (properties of the second waste fluid), and “rheological property” can include viscosity ([0054]).
With respect to claims 15 and 21, the system of claim 13 is taught above. Yale teaches injecting a particulate mixture, a system for backfilling tailings into a subterranean reservoir with control of the solid size distribution within a predetermined range, where the rheology can be controlled to manage pipe pressure losses ([0057]), and that for effective injection two conditions must be met, first solids must be controlled, second slurry rheology can be controlled ([0057]), where a fluid content of the mixture is controlled to control a rheological property of the mixture, and a ratio of mixing can be controlled, at least in part, based on measurement of rheology of one or more particle sources ([0014-0018]), and that a rheological property can include viscosity ([0054]); that the slurry is screened to remove oversized rocks and the like ([0044]), and the use of vibrating screen ([0017]) a screener capable of screening solids of a predetermined size from the second fluid.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Yale’s vibrating screen, as according to Yale, when the above conditions of solids control and rheological control are met, the backfill can be placed correctly, water consumption can be optimal, subsidence can be prevented ([0057]), and a frictional pressure loss of the mixture can be controlled through a pipe or a wellbore.
With respect to claim 16, the system of claim 12 is taught above. Allen further teaches the one or more mixing device comprises a mixing valve, a static mixer, or a combination thereof (dilution means 350 in a preferred embodiment is a mixing valve (col 19 lines 13-15).
With respect to claim 18, the system of claim 12 is taught above. Yale teaches slurrified reinjection by pumping station 201 to inject water and tailings into the well ([0065-0066]), and pumps 1234 and 1236 ([0091], Figure 12), a pump positioned to receive the mixed fluid and having a motive force capable of injecting the mixed waste fluid into a disposal well.
With respect to claim 23, the system of claim 12 is taught above. Allen teaches the mixing valve maintains a substantially constant pressure difference between the water pressure in the inlet 354 and the gel pressure in the gel inlet 356, the one or more properties of the second waste fluid comprise: a viscosity of the fluid; a pressure of the fluid (the pressure at gel inlet 356); or a difference in pressure between two pressure measurements of the fluid (col 18 line 67 – col 19 line 44). 
Claim 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5,426,137), in view of Yale (WO 2012/082216), in view of Collins (2021/0040803).
With respect to claim 14, the system of claim 12 is taught above. Allen teaches the mixing valve maintains a substantially constant pressure difference between the water pressure in the inlet 354 and the gel pressure in the gel inlet 356, and a viscosity control system comprising viscometer 402 and control means 60, allowing the viscosity of the gel at the discharge connection 400 to be adjusted (col 21 liens 54-69); Yale teaches the fluid content of the mixture is controlled to control a rheological property of the mixture ([0014-0016]), the ratio of mixing of sources controlled at least in part on rheology of one or more sources (properties of the second waste fluid), and “rheological property” can include viscosity ([0054]).
Alternatively, Collins teaches automated drilling fluid system and methods for real time analysis and treatment of drilling fluid to be injected into a well, where the fluid is blended ([0014]), and incoming fluid is analyzed by a diagnostic unit that takes measurements of the viscosity and other qualities of the fluid, including pressure and flow rate, and controller 21 determines appropriate additives prior to mixing ([0022-0027], a viscosity of the of the second waste fluid fluid), and based on the desired qualities of the blended fluid the controller determines the amount of additives appropriate to the instant pressure and flow rate of incoming fluid ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Collins viscosity measurements into the taught system as according to Collins, returned drilling mud often returns with changed viscosity, it is often desired to reuse returned drilling mud, and to recondition the drilling mud to restore the desired viscosity ([0003]), and to determine the appropriate additives to achieve a desired blended fluid ([0023]).
Claims 17, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5,426,137), in view of Yale (WO 2012/082216), in view of McDonald (US PG Pub 2011/0005832).
With respect to claim 17, 25, and 26, the system of claim 13 is taught above. Allen teaches the diluted mixture is discharged to discharge connection 400 which may be a manifold or other well-known connection (col 21 lines 14-21), and in background that after mixing the slurry may be transferred to a holding or secondary tank by a pump, and a high shear device in the tank (col 3 lines 14-19, a slurry tank capable of storing the mixed waste fluid and keeping solids in the mixed waste fluid in suspension), a viscosity control system comprising viscometer 402 and control means 60, allowing the viscosity of the gel at the discharge connection 400 to be adjusted (col 21 liens 54-69, one or more sensor capable of measuring one or more properties of the fluid entering or exiting the slurry tank), but is silent on specifically valve(s) to transfer the mixed waste to the second storage tank. 
McDonald teaches a system for treating drill cuttings and contaminants and a slurrification system for injecting slurry into a well, including a valve anywhere in the slurrification process, the valve coupled to a sensor (e.g. a density sensor, a viscometer, and/or a conductivity sensor) ([0069-0070]), allowing for recirculation of the slurry through the system until a specified condition (density, conductivity, viscosity) of the slurry reaches a value determined by requirements of a given operation, the valve redirects the flow of back to a buffer tank, a slurry tank, or a storage vessel (second storage tank), for further processing ([0069-0070, 0073]), a controller which controls monitors and controls operation of the system which can include the missing of fluid and cuttings ([0071]), one or more valves capable of affecting the direction of flow of the mixed waste fluid based on the measured property or properties of the mixed waste fluid, such that the mixed waste fluid is capable of flowing from the slurry tank to the second storage tank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recirculation, redirection and valves for redirection described by McDonald into the taught system to provide a method for producing a slurry with an environmentally acceptable density (McDonald [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention either that the mixing valve of dilution means 350 or another valve could be used to control the flow from the taught system, based on the viscosity as discussed above, into the slurry tank to control the viscosity of the slurry in the slurry tank. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5,426,137), in view of Yale (WO 2012/082216), in view of McConville (US PG Pub 2022/0088552) and He (CN105233744A).
With respect to claims 19 and 20, the system of claim 16 is taught above. Allen teaches a mixing valve, but is silent on the use of a static mixer. McConville and He teach combination mixing valves and static mixers. McConville teaches a mixer with control valves, in a variety of configurations including a mixing chamber 40, and static mixer section 60, mixer inlet 20 ([0331]), and one or more injection points 45A-45C ([0309]); He teaches a blending device in the field of drilling technology (Technical Field), for mixing foam and drilling mud with integrated first and second mixing chambers, the first chamber a mixing chamber and the second chamber a compounding chamber (page 1 – page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a combination valve such as described by McConville or He into the taught system to provide uniformly and evenly mixed drilling mud (He page 1).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5,426,137), in view of Yale (WO 2012/082216), in view of Sherwood (US PG Pub 2008/0283301). 
With respect to claim 22, the system of claim 21 is taught above. Yale teaches that the slurry is screened to remove oversized rocks and the like ([0044]), and the use of vibrating screen ([0017]), and in Fig. 5 a graph comparing particle size distributions ([0076]), but fails to explicitly teach the vibratory screener is configured to remove particles larger than 200 microns from the system. Sherwood teaches return drilling fluid processing and that it may be beneficial to use a screen having a relatively fine filtering elements, and vibratory separator 500 may use screens having a filtering element perforation of 90 microns or less. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sherwood’s fine filtering elements with a perforation of 90 microns or less into the taught system, as according to Sherwood, it may be beneficial in circumstances with low return fluid flow rates ([0063-0068]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5,426,137), in view of Yale (WO 2012/082216), (or Collins), in view of van Oort (US PG Pub 2018/0058992).
With respect to claim 24, the system of claim 12 is taught above. Allen and Collins are silent on the one or more properties of the second waste fluid comprises a difference in pressure between two pressure measurements of the second waste fluid.  
Van Oort teaches accurate measurement of drilling fluid properties is important for optimizing wellbore construction and managing hydraulics ([0003]), determining fluid characteristics based on differential pressures ([0004-0009], the one or more properties of the second waste fluid comprises a difference in pressure between two pressure measurements of the second waste fluid.), in examples using a pipe viscometer ([0079, 0086-0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate van Oort’s system for measuring a fluid characteristic, into the taught system as according to van Oort, the approach provides improvement in mud monitoring and maintenance, an improvement in the ability to feed accurate rheological information in real-time to models and improvements in rig safety and efficiency ([0116]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song (US 9938784)
Dykstra (2008/0165612)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/               Examiner, Art Unit 1777                                                                                                                                                                                         
	/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777